The Chief Justice observed, that there was much probability in the supposition that Joseph did advance towards John,- and possibly with a manifest design to chastise him-, but it was insisted, that as he was entirely unarmed, and John in no danger of death or enormous injury, what he did, even if for self defence, was excessive, unnecessary, and unreasonable.
His honour observed, that every killing was'supposed to be felonious, and it lay upon the party charged to prove it not so. If one, with a sword drawn, makes a pass at an other ..whose sword is undrawn, and a combat ensues, if the former be killed, it will only be manslaughter in the latter; but if the latter fall, it will be murder jn the former. Kel. 61. Chit. C. L. v. iii. p. 167.— Where the instrument used is such a one. as might reasonably be presumed to cause death, even in a sudden affray, there, the killing would be murder, as where the *245master struck his servant with an iron bar whereof he died, it was held murder. Kel. 64. In the case, now before the court, it was obvious the instrument used was such a one as was likely to, and actually did produce death.
Provocation is no answer to proof of express and independent malice. 1 East P. B. 224.
It appeared by the testimony, that Joseph was entirely unarmed, and his honor gave it as his opinion, that if he had arisen from the place where he was sitting, for the purpose of chastising John, not having any weapon in his hands, and John had seized the ax and struck Joseph in the manner it appeared by the evidence lie did, it would be murder, the weapon being unlawful, and the use of it, in the manner related by the witnesses, was evidence of malice. Where the weapon used is a deadly one, and the force applied such as likely to produce death, the books all agree it is murder. That the suddenness of the affray, as contended for by the counsel for the prisoner, could not avail him, where the force used by the prisoner was violent, and the weapon an ax.
The jury found the prisoner guilty of murder; and he was executed in pursuance of his sentence.